SOMEBYILLE, J.
The written agreement between the plaintiff corporation and Golson, bearing date in June, 1885, was clearly a mere letting for hire, or bailment of the horse in controversy, and nothing more. It conferred on the bailee no authority whatever to sell or exchange the animal, or otherwise dispose of it, even to a bona fide purchaser who was ignorant of his vendor’s want of title. — Medlin v. Wilkinson, 81 Ala. 147.
If this had been the only controlling inquiry in the cause, the refusal of the first and second charges requested by the plaintiff would have been error. But these charges were erroneous in excluding from the consideration of the jury all inquiry as to the alleged ratification by the plaintiff of the exchange of horses made by Golson. If there was such ratification, -made with a full knowledge by the plaintiff of all the material facts of the case, this qualifying fact would debar any recovery on plaintiff’s part, and would be a waiver of Golson’s original want of authority to make the trade in question.
The question of ratification was one which, under the *522facts of the .case, should have been submitted to the jury. The evidence tends to show that the plaintiff corporation had in its employment one Wynn who had authority, in the language of the bill, of exceptions, “to check up and show the condition of the local agents, and to ascertain and report what property of the company such agents had in their possession.” It is not disputed that Wynn knew that the animal here sued for, (being the sameletfor hire to Golson) had been by him exchanged for a certain brown bay mare. It was certainly competent for the jury to decide, if it be not, indeed, an inference of law, that the plaintiff was charged with a knowledge of the status of this property by reason of the knowledge of their special agent on the subject. Corporations qan act only through agents, and the knowledge of any fact imputed to such agent, within the scope, of his authorized duties, is notice to the corporation as principal.
Did the plaintiff ratify the exchange ? The evidence tends to show that it did, by assuming ■ dominion over the brown bay horse, and selling it for the alleged purpose of paying livery charges for keeping it. The jury were authorized to infer a ratification from this fact, coupled with the knowledge of the agent, Wynn, as to the status of the horse, which, we repeat, was the knowledge of the plaintiff, if the jury \vere satisfied as to the scope of the agency being such as to impute it.
On this point, the declaration made by Wynn to the defendant, that tlie latter had made a good trade, was relevant to show that the special attention of the declarant had been called to the fact that the exchange had been made. It tended to prove the principal’s knowledge of this fact by proving the knowledge of the agent on the subject.
The third charge was misleading in its tendency and was properly refused. The jury were liable to construe it as asserting the non-existence of Wynn’s agency, for any purpose affecting the question of ratification, as well as a denial of his authority to ratify.
We discover no error in any of the rulings of the court, and the judgment must be affirmed.